OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

           OFFICIAL BUSINESS
           STATE ©F TEXAS    S«2                                  N3&»,M.MfflC5g PITNEY BOWES
           PENALTY FOR
                                                          02 1M
10/1/2014 PRIVATE USE                                     0004279596         CCT02 2014
                                                       MA" F.O FROM Zlf-QftDg 7« 7n 1
MCMILLEN, ROBERT CYLDE Tr.ft. N^wf^MTxf/tf                          "WR-79',255-03
The Court has dismissed your application for writ of habeas corpus without written
order; the sentence has been discharged. See Exparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).

                                           yp w                       Abel Acosta, Clerk

                             ROBERT CYLDE MCMILLEN
                             HUTCHINS UNIT - TDC # 1921678
                             1500 E. LANGDON RD.
                             DALLAS, TX 75241
                                                                                                ji